Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Nine months ended September 30, 2013 (Unaudited) Ratio of earnings to combined Ratio of fixed charges earnings to and preferred fixed charges stock dividends (Dollars in millions) Earnings(a) $ $ Plus: Interest included in expense(b) One-third of rental expense(c) Adjusted “earnings” $ $ Fixed charges: Interest included in expense(b) $ $ Interest capitalized One-third of rental expense(c) Total fixed charges $ $ Ratio of earnings to fixed charges Preferred stock dividend requirements $ Ratio of earnings before provision for income taxes to earnings from continuing operations Preferred stock dividend factor on pre-tax basis Fixed charges $ Total fixed charges and preferred stock dividend requirements $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
